Case: 17-11853   Date Filed: 03/05/2018    Page: 1 of 3


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-11853
                         Non-Argument Calendar
                       ________________________

         D.C. Docket Nos. 6:15-cv-00405-PGB; 6:13-bkc-04030-KSJ



In Re: JULIE BAKER ZALLOUM,

                                       Debtor.
__________________________________________________________________

JULIE BAKER ZALLOUM,

                                               Plaintiff - Appellant,

versus

RIVER OAKS COMMUNITY SERVICES ASSOCIATION, INC.,

                                               Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 5, 2018)
              Case: 17-11853    Date Filed: 03/05/2018   Page: 2 of 3


Before JORDAN, ROSENBAUM, and FAY, Circuit Judges.

PER CURIAM:

      Julie Zalloum, proceeding pro se, appeals a district court order which

dismissed as moot her appeal from the bankruptcy court’s order overruling her

objections to the proof of claims filed by River Oaks Community Services

Association, Inc.’s in her Chapter 13 bankruptcy proceeding. The district court

ruled that Ms. Zalloum’s challenges were moot because her Chapter 13 case had

been dismissed by the bankruptcy court.

      Ms. Zalloum argues that the district court erred in dismissing her appeal as

moot because (1) an ongoing controversy exists between River Oaks and herself,

and (2) the bankruptcy court retains jurisdiction and continues to enter orders

relating to other disputes. She also claims that the bankruptcy court erred when it

overruled her objections to River Oaks’ proofs of claims.

      We sit as a second court of review in bankruptcy matters, independently

examining the factual and legal determinations of the bankruptcy court, and

employing the same standards of review as the district court. See in re Optical

Techs., Inc., 425 F.3d 1294, 1299-300 (11th Cir. 2005). We review de novo the

bankruptcy court’s and district court’s legal conclusions, and review the

bankruptcy court’s factual findings for clear error. See id. at 1300. Mootness is a




                                          2
              Case: 17-11853     Date Filed: 03/05/2018   Page: 3 of 3


question of law subject to de novo review. See Christian Coal. of Fla., Inc. v.

United States, 662 F.3d 1182, 1188 (11th Cir. 2011).

      Article III of the Constitution limits federal court jurisdiction to cases and

controversies. See id. at 1189. Accordingly, federal courts cannot offer advisory

opinions on moot questions or on abstract propositions. See id. And federal courts

cannot declare principles or rules of law outside those implicated by the matter

directly before them. See id. A live controversy must exist at all stages of review.

See id. at 1189-90.

      A bankruptcy court’s dismissal of a debtor’s Chapter 13 case moots an

appeal arising from the bankruptcy proceedings because, after dismissal, no

Chapter 13 plan exists. See Neidich v. Salas, 783 F.3d 1215, 1216 (11th Cir. 2015)

(holding that the dismissal of a Chapter 13 case moots an appeal arising from the

debtor’s bankruptcy proceedings). Applying Salas to this case, the appeal is moot

because Ms. Zalloum’s Chapter 13 case was dismissed and there is no Chapter 13

proceeding to which Ms. Zalloum could object. We cannot grant any meaningful

relief to Mrs. Zalloum in this appeal.

      APPEAL DISMISSED.




                                         3